Motion of Chamber of Commerce of the United States of America, et al. for leave to file a brief as amici curiaegranted. Motion of Mobile Area Chamber of Commerce, et al. for leave to file a brief as amici curiaegranted. Motion of Washington Legal Foundation for leave to file a brief as amicus curiaegranted. Motion of Federation of German Industries, et al. for leave to file a brief as amici curiaegranted. Petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit denied.